Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a CON of 16/133,299 09/17/2018 PAT 10840205 (16/133,299 has PRO 62/730,936 09/13/2018; 16/133,299 has PRO 62/562,449 09/24/2017). The effective filing date of this application is September 24, 2017. This action is a first-action ALLOWANCE.
Allowable Subject Matter
Claims 2 – 20 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): The prior art of record does not disclose nor render prima facie obvious, either alone or in combination, a method comprising
the steps as recited by Claim 1, further including polishing the barrier layer to reveal a planar dielectric bonding surface with a surface roughness of less than 1 nm root mean square (RMS), the conductive structure is recessed less than 25 nm from the dielectric bonding surface; and/or
the steps as recited by Claim 10, further including polishing the conductive structure to reveal portions of the barrier layer deposited over the dielectric layer and not in the second portion of the openings, such that the conductive structure does not recess more than a first predetermined amount below a plane defined by the portions of the barrier layer deposited over the dielectric layer and not in the second portion of the openings; and polishing the barrier layer with a selective polish to reveal a bonding surface on or at the dielectric layer, such that a dielectric erosion angle of the dielectric layer adjacent to the barrier layer is less than 5 degrees; and/or
the steps as recited by Claim 25, further including depositing a conductive structure over the barrier layer and within a second portion of the openings not occupied by the barrier layer, at least a portion of the conductive structure in the second portion of the openings coupled to or contacting electrical circuitry or a conductive structure within the substrate; polishing the conductive structure to reveal portions of the barrier layer deposited over the dielectric layer, such that the conductive structure does not recess more than a first predetermined amount below a plane defined by the portions of the barrier layer deposited over the dielectric layer and not in the second portion of the openings; and polishing the barrier layer with a selective polish to reveal a bonding surface on or at the dielectric layer such that a selectivity of the selective polish controls a depth of the conductive structure and a degree of a slope of the dielectric layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art made of record by Examiner is considered pertinent to applicant's disclosure and/or claimed invention. Note neither UZOH ‘153 (US 6,355,1530; WANG (US 2007/0257366); RIVOIRE (US 20150340269); or UZOH ‘674 (US 20180350674) teach polishing a barrier layer as required by instant claims 2, 10, and 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813